DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The amendment filed November 7, 2022 has been received and entered.
3.	Claims 1-31 are currently pending.

Election/Restrictions
4.	Applicant’s election of Group I, claims 2-10 with claims 1, 18-22, and 27-31 as linking claims, in the reply filed on November 7, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	Claims 11-17 and 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1-10, 18-22, and 27-31 are examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

7.	Claim 1-10, 18-22, and 27-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uehara (US 2006/0147397) in view of Kitamura (US 2007/0196349) with ITIS Report on Chamaecrista mimosoides (https://www.itis.gov/servlet/SingleRpt/SingleRpt?search_topic=TSN&search_value=506342#null – accessed 11/2022) providing definitions.
	Uehara teaches a method for whitening the skin which is used to treat pigmented spots and freckles (see paragraphs 5, 10-13, 80, and 81).  The reference teaches that the composition comprises an extract from Cassia mimosoides (synonymous with Chamaecrista mimosoides – see ITIS Report).  The reference teaches a formulation of 0.3% the extract in combination with glycerin and hydrogenated egg yolk phospholipid (lecithin) (see Example 10).  The reference teaches that the extracts can be made from all parts of the plants using water or an alcohol such as ethanol (see paragraphs 20 and 58).  The reference also teaches that the composition can be formulated with moisturizing and antioxidant ingredients to impart these effects on the skin (see paragraphs 70 and 81).  In addition, the reference teaches that the composition is formulated as a solution, cream, or lotion (see paragraph 72).  The reference also teaches that the composition can contain alcohol, EDTA, and vitamin E (tocopherol) (see paragraphs 36, 73, 74, and 79).  The reference does not teach the use of butylene glycol, kojic acid, or succinic acid in the composition.
	However, Kitamura teaches a method for whitening the skin.  The reference teaches that butylene glycol, kojic acid, and succinic acid are all useful ingredients to include in the whitening composition (see paragraphs 24, 63, and 68).  In addition, the reference teaches the use of oil-in-water emulsions (see paragraph 47).  Thus, it was known in the art prior to the invention that these ingredients are useful to use in skin whitening compositions.  Therefore, an artisan of ordinary skill would have reasonably expected them to be used with success in the composition taught by Uehara.  This reasonable expectation of success would have motivated the artisan to modify Uehara to include the use of butylene glycol, kojic acid, and succinic acid.
The references do not specifically teach that the skin whitening method inhibits tyrosinase activity in the skin.  However, the references teach applying the same composition as claimed to the same subject as claimed.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since the method taught by the prior art is structurally the same as the claimed method, the inhibition of tyrosinase would occur in the prior art method.
The references also do not specifically teach treating melasmic skin.  However, the references do teach that the composition as the ability to whiten hyperpigmented skin.  Melasmic skin is a known type of hyperpigmented skin.  The artisan would reasonably expect success in treating melasmic skin because the composition would be able to treat the hyperpigmentation associated with the melasmic skin.  This reasonable expectation of success would have motivated the artisan to include the specific treatment of melasmic skin.
The references teach that use of powdered ingredients (see paragraph 57 of Kitamura and paragraph 78 of Uehara). However, the references do not teach using a lyophilized powder extract.  However, lyophilization is a well known and commonly used technique.  The artisan would be motivated to use this well known technique to produce a powdered ingredient for use in the composition taught by the prior art.  Therefore, this modification is considered to be an obvious modification of what was known in the art at the time of the invention.

8.	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655